       Case 3:20-cv-00817-EMC Document 45 Filed 01/13/21 Page 1 of 2


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Emails: tanya@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Cameron Shaw
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   CAMERON SHAW,                     ) No. 3:20-cv-00817-EMC
                                       )
13              Plaintiff,             ) STIPULATION FOR DISMISSAL OF
                                       ) ENTIRE ACTION
14         vs.                         )
                                       )
15   JIAN ZUO ZHEN dba LITTLE NAMKING; )
     MBCH PROPERTIES, LLC,             )
16                                     )
                Defendants.            )
17                                     )
                                       )
18                                     )
                                       )
19                                     )
                                       )
20
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
       Case 3:20-cv-00817-EMC Document 45 Filed 01/13/21 Page 2 of 2


 1           IT IS HEREBY STIPULATED by and between Plaintiff Cameron Shaw and
 2   Defendants, Jian Zuo Zhen dba Little Namking; and MBCH Properties, LLC, the parties to this
 3   action, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned
 4   action is dismissed with prejudice in its entirety. Each party is to bear his or its own attorneys’
 5   fees, expert fees, and costs.
 6
     Dated: January 12, 2021                            MOORE LAW FIRM, P.C.
 7
 8                                                      /s/ Tanya E. Moore
                                                        Tanya E. Moore
 9
                                                        Attorney for Plaintiff,
10                                                      Cameron Shaw

11
     Dated: January 12, 2021                            CJH & ASSOCIATES, P.C.
12
13
                                                        /s/ Michael D. Bluto
14                                                      Michael D. Bluto
                                                        Attorneys for Defendants,
15                                                      Jian Zuo Zhen dba Little Namking
16
17   Dated: January 12, 2021                            JEFFER MANGELS BUTLER &
                                                        MITCHELL LLP
18
19                                                      /s/ Stuart K. Tubis
20                                                      Martin H. Orlick
                                                        Stuart K. Tubis
21                                                      Attorneys for Defendants,
                                                        MBCH Properties, LLC
22
                                        ISTRIC
                                   TES D      TC
                                 TA
23                                        ATTESTATION
                                                            O
                            S




                                                             U




24
                           ED




                                                              RT




     Concurrence in the filing of this document has been obtained from each of the individual(s)
                                              ED
                       UNIT




25                                   RANTabove.
     whose electronic signature is attributed
                                         G
                                                                  R NIA




26                                                        /s/ Tanya E. Moore
                                                            hen E. Moore
                                                          Tanya
27                                                  rd M. C
                       NO




                                          e E d w a
                                     Judg                 Attorney for Plaintiff,
                                                                 FO




28                                                        Cameron Shaw
                         RT




                                                              LI




                                ER
                           H




                                                            A




                                     N             C
                                               O F
                                   D IS T IC T
                             STIPULATION R DISMISSAL OF ENTIRE ACTION
                                         FOR

                                                        Page 2
